Citation Nr: 1722129	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lung disorder other than asthma, to include as secondary to service-connected asthma.

2.  Entitlement to service connection for a cardiac disorder, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his stepdaughter




ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran perfected a timely appeal of that decision.  The Board has recharacterized the cardiomegaly issue on appeal as a generalized claim for any cardiac disorder in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a June 2014 decision, the Board remanded the issues on appeal to the RO for further development.  The case has since been returned to the Board for appellate review.

The Veteran and his stepdaughter testified during a January 2014 Central Office hearing that was held at the Board's offices in Washington, DC.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's non-asthmatic lung disorder, best diagnosed as chronic obstructive pulmonary disease (COPD), first manifested more than one year after service separation and is not otherwise shown to be caused or aggravated by a service-connected disability.

2.  The Veteran's cardiac disorders first manifested more than one year after service separation and are not otherwise shown to be caused or aggravated by a service-connected disability.

3.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era, his overseas service did not include duty or visitation in Vietnam or presence in the inland waters of Vietnam, and the record shows that he was not exposed to an herbicide agent such as Agent Orange during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lung disorder other than asthma are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for a cardiac disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Here, the duty to notify was satisfied in a July 2010 notice letter that fully addressed the required elements and was sent prior to the initial decision in these matters in September 2010. 

VA has obtained service personnel and treatment records, identified or submitted private medical records and opinions, lay statements, and VA medical records.  The RO afforded the Veteran a VA pulmonary system and heart examination in October 2014, which is fully adequate as it addressed rating criteria, included file review, and rendered an opinion on the service connection issue that was fully responsive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the post-remand brief submitted by the Veteran's representative, the Veteran contends that the VA examiner in October 2014 did not provide a rationale for his opinion that the COPD was less likely than not related to active service or to the Veteran's service-connected asthma.  At present, the Board can find no reason to call into question the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including a review of the Veteran's extensive medical treatment records and an in-person examination of the Veteran.  Moreover, the examiner's explanation is understandable and appears to follow from the facts and information given.  This issue is further discussed in the body of the decision.

In June 2014, the Board remanded this claim for an updated VA examination and opinion.  The Board finds that there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The duties to notify and to assist have been met.  The Board will proceed to review and decide the claims based on the evidence that is of record.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b); see Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101 (29)(A); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases (e.g. ischemic heart disease) shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

      a.  Lung condition other than asthma

The Veteran contends that his service-connected asthma caused his lung disorder, best diagnosed as COPD.  In July 2015, the RO granted the Veteran a 100 percent disability rating for his service-connected asthma.  The record contains extensive health treatment reports for the Veteran dating back to childhood.  

Initially, the COPD lung disorder at issue is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

The Veteran's service treatment records (STRs) dated from 1965 to 1967 show no diagnosis of COPD in service.  At a December 1966 separation examination, asthma and the related asthma attacks during service were noted, but there was no note of any obstructive pulmonary disorders.  

However, under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Based on the post-service medical records, COPD became a concern to the Veteran's treating physicians in 2010 and he has been treated for COPD in addition to asthma since that time.  There is also no lay allegation of an earlier COPD diagnosis.

The record shows that the Veteran regularly reports that he is a non-smoker.  However, the Veteran has reported exposure to secondhand smoke while working in a bar for several years and as a truck driver.  At the January 2014 hearing, the Veteran's stepdaughter testified that the Veteran lives with a roommate who smokes.

In June 2014, the Board remanded this claim for an updated VA examination and opinion, which was rendered in October 2014.  The VA examiner opined that it is less likely than not that the Veteran's COPD is related to a disease or injury incurred during active service or was caused or aggravated by the service-connected bronchial asthma.  The VA examiner noted an intervening cause of exposure to secondhand smoking which occurred after the Veteran's active service.

In the post-remand brief submitted by the Veteran's representative, the Veteran contends that the VA examiner did not provide a rationale for his opinion that the COPD was less likely than not related to active service or to the Veteran's service-connected asthma.  At present, the Board can find no reason to call into question the VA examiner's opinion.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including a review of the Veteran's extensive medical treatment records and an in-person examination of the Veteran.  Moreover, the examiner's explanation is understandable and appears to follow from the facts and information given.  

In this regard, the examiner suggested a likely intervening cause of the Veteran's current COPD, which was exposure to secondhand smoke after active duty service.  The examiner did not identify that any further testing or evidence was necessary to make an informed opinion about the possible etiology of the Veteran's COPD.  Jones v. Shinseki, 23 Vet. App. 382 (2009).  As such, the examiner's opinion is highly probative evidence making a nexus to service or the Veteran's service-connected asthma unlikely in this case.

The Veteran himself has reported that he believes his service-connected asthma caused the COPD and he reports that he has also been told this by his doctors.  The Veteran is competent to discuss symptoms of COPD, however, as discussed above, neither diagnosing COPD nor the question of whether COPD may have resulted from service or from another condition like asthma is in the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

With reference to the Veteran's reports that his doctors told him that the COPD was caused by the service-connected asthma, there are no written medical opinions in the record which definitively support such causation.  Regardless, lay testimony regarding what a medical professional tells a layperson is specifically listed as one of the examples given as competent lay testimony.  See Jandreau, 492 F.3d at 1377.  

However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

Definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The October 2014 VA examiner's unfavorable medical opinion provided a concise rationale for its findings, whereas the Veteran's assertions of what private doctors said to him regarding a nexus have no rationale.  The Board emphasizes that in general, the weight to be afforded a medical opinion is based upon its factual basis and the thoroughness of its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  The weight of a medical opinion is diminished where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Furthermore, the Board is not required to accept any purported medical opinion that is unsupported by clinical findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

An October 2010 letter from a private physician at Bergen Pulmonary and Sleep Specialists summarized the Veteran's history with asthma and noted that the Veteran "now has very severe obstructive lung disease."  There is no connection made between the Veteran's service or service-connected asthma and the COPD.

The Board finds that neither service connection nor secondary service connection for COPD is warranted.  The VA examiner's October 2014 opinion was that, based on the intervening cause of secondhand smoke exposure, the Veteran's COPD was less likely than not related to active service or caused or aggravated by the Veteran's service-connected asthma.  The Board finds this October 2014 opinion relating to COPD has the most probative value in the record, and outweighs the Veteran's lay assertions to the contrary.

      b.  Heart disorders

The Veteran contends that his service-connected asthma caused his enlarged heart.  As discussed above, the Board has recharacterized the Veteran's contention to include any cardiac disorders.  The Veteran's service treatment records (STRs) dated from 1965 to 1967 show no cardiac disorders in service.  At a December 1966 separation examination, asthma and the related asthma attacks during service were noted, but there was no note of any cardiac disorders.  

The Board notes that service department records establish that the Veteran did not serve in Vietnam during the Vietnam era, nor did he have overseas service which involved duty or visitation in Vietnam.  Under these circumstances, the Veteran is not entitled to the legal presumption of Agent Orange exposure.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2016); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic cardiac diseases, including arteriosclerosis, cardiovascular-renal disease, endocarditis, myocarditis, ischemic heart disease, organic heart disease).  

However, in the instant case, the Veteran is not entitled to service connection for a cardiac disease, on a presumptive basis, either as a chronic disease during service or within one year of service, as there is no evidence of record documenting a chronic cardiac disease in this timeframe.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.

Post-service, in a 1991 chest radiograph report, the Veteran's heart was normal in size and configuration.  The Veteran has since been diagnosed with several cardiac conditions including atrial fibrillation, nonischemic cardiomyopathy, congestive heart failure, coronary artery disease, and cardiomegaly.  In May 2014, a chest radiograph revealed that the heart was enlarged and there was coronary artery calcification present, at which point the Veteran had both a pacemaker and an automatic implantable cardioverter defibrillator (AICD) implanted.

With regard to the Veteran's current cardiac diagnoses, 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

An October 2010 letter from a private physician at Cardiovascular Associates of Teaneck stated that asthma medications "can aggravate atrial fibrillation."  There was no opinion given specific to the Veteran's medical history as to whether the Veteran's active service or service-connected asthma or its medications or treatment caused or aggravated any of his cardiac disorders.  This medical opinion is too vague and speculative, and therefore lacks significant probative value, for purposes of granting secondary service connection.  See 38 C.F.R. § 3.102.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999); Bostain v. West, 11 Vet. App. 124, 127- 28 (1998).

Another October 2010 letter from a private physician at Bergen Pulmonary and Sleep Specialists summarized the Veteran's history with asthma and noted that the Veteran has cardiomegaly and atherosclerotic heart disease (ASHD).  There is no discussion of a connection between the Veteran's service or service-connected asthma and the heart conditions.

As to evidence against a nexus, in October 2014, a VA examiner opined that it is less likely than not that the Veteran's heart disorders, to include congestive heart failure, coronary artery disease, and atrial fibrillation, are related to a disease or injury incurred during active service or were caused or aggravated by the service-connected bronchial asthma, to include medications or treatments for bronchial asthma.  The VA examiner noted the Veteran is diagnosed with diabetes, hypertension, and hyperlipidemia, which are major risk factors for heart conditions, specifically noting that the Veteran's longstanding hypertension was a risk factor for atrial fibrillation.  The VA examiner specifically noted that asthma is not considered a risk factor for congestive heart failure, coronary artery disease, or atrial fibrillation.  The VA examiner also noted that the Veteran's cardiomyopathy was due to non-service connected conditions of diabetes and hyperlipidemia.  

The Veteran himself has reported that he believes his service-connected asthma caused a heart problem and he reports that he has also been told this by his doctors.  The Veteran is competent to discuss symptoms of heart conditions; however, as discussed above, neither diagnosing heart conditions nor the question of whether heart conditions may have resulted from service or from another condition like asthma is in the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  With reference to the Veteran's reports that his doctors told him that the heart condition was caused by the service-connected asthma, those medical opinions in the record related to the heart condition are discussed herein.

The Board finds that service connection for a cardiac disorder is not warranted.  Although the October 2010 letter from the private physician in Teaneck mentions that asthma medications can aggravate atrial fibrillation, there is no opinion given with reference to the Veteran's specific heart disorders and whether or not there is a connection with the Veteran's service or service-connected asthma.  The October 2010 letter from the private physician in Bergen does not discuss any potential connection between the Veteran's active service or service-connected asthma and his heart conditions.  In contrast, after reviewing the Veteran's medical records, the October 2014 VA examiner referenced a variety of major risk factors related to the Veteran's heart disorders which support a denial of service connection.  The Board finds the October 2014 VA opinion to be the most probative evidence regarding the Veteran's heart disorders and the October 2010 letters are therefore assigned less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against service connection for both a lung disorder other than asthma and a heart disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

(CONTINUED ON NEXT PAGE)




	

ORDER

Service connection for a lung disorder other than asthma, to include as secondary to service-connected asthma, is denied.

Service connection for a heart disorder, to include as secondary to service-connected asthma, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


